DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. (U.S. Patent 10,694,169) in view of Sakiokia et al. (U.S. Patent Application Publication 2017/0171470).
Regarding claims 1-14, 18-20, Topliss et al. disclose (Fig. 6) a system and an image sensor pixel, comprising: a subpixel, including: a group of pixel sensors (6002-6006); a shared microlens (6302) optically aligned over the group of pixel sensors, the shared microlens having a first lateral area; and a subpixel color filter (col. 21, lines 32-34) disposed between (“filtering light directed by the micro-lenses”) the group of pixel sensors and the shared microlens; and a polarization pixel sensor, including: a first pixel sensor (6012); an unshared microlens (6312) optically aligned over the first pixel, the unshared microlens having a second lateral area less than the first lateral area of the shared microlens; and a polarization filter (col. 21. lines 38-40) disposed between the first pixel sensor and the unshared microlens.  Topliss et al. also disclose (Fig. 6) a plurality of polarization pixel sensors (6012-6018) each including an unshared microlens (6312-6318) and a plurality of subpixels (6002-6006; 6104-6106) and a shared microlens (6302; 6206) and arranged as claimed.  The color filter has a third lateral area greater 
Regarding claims 15 and 16, Topliss et al. in view of Sakiokia et al. disclose the claimed invention as set forth above.  Topliss et al. further disclose (Fig. 6) green pixels (6102-6108) at a diagonal to the polarization pixels (6012-618), red pixels (6002-6008) and blue pixels (6112-6118) are lateral to the polarization pixels.  Topliss et al. do not specifically disclose the color pixels surrounding the polarization pixels as claimed.  Sakiokia et al. teach (Fig. 16) the claimed color pixel pattern surrounding a white pixel.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to duplicate the superpixel of Topliss et al. to the color pattern of Sakiokia et al. to form the rest of the image sensor array for complete imaging and balanced color as taught, known and predictable. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. in view of Sakiokia et al., further in view of Lukac (U.S. Patent Application Publication 2018/0040104).
Regarding claim 17, Topliss et al. in view of Sakiokia et al. disclose the claimed invention as set forth above.  Topliss et al. and Sakiokia et al. do not disclose a pixel color 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878